 AERO CORPORATIONAero Corporation and Theodore Fowler, John E.Grubbs, and L. B. Brannen. Cases 12-CA-7430-1,12-CA-7430-2, and 12-CA-7430-3November 11, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 21, 1977, Administrative Law Judge JennieM. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge,2tomodify the remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),3and to adopt her recom-mended Order, except that the attached notice shallbe substituted for that of the Administrative LawJudge.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Aero Corpora-tion, Lake City, Florida, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order.t The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dri) Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing her findings.The Administrative Law Judge found that at the time of the layoffsplanes C 52, C 54, and C-55 were under repair in the hangar where thethree discriminatees worked. Examination of the record reveals that thework on plane C-54 had been completed prior to October I, 1976. Thisfinding does not detract from our agreement with the Administrative LawJudge, however. that Respondent has violated Sec. 8(aX3) of the Act in thisproceeding. For while it appears there were only two planes in the hangar atthe time of the layoffs, employee Barrick's credited testimony indicatesextensive work which the laid-off employees could perform was necessaryon these two planes at that time. We also note the balance of Barrick'scredited testimony on work availability.2 In the absence of exceptions. Chairman Fanning and Member Jenkinsadopt pro forma the Administrative Law Judge's finding that Respondentdid not violate Sec. 8(aXI) by its no-distnbution rule which precluded thedistribution of literature at all times in any working area. Chairman Fanning233 NLRB No. 64relies on his dissenting opinion in Stoddard-Quirk Manufacturing Co. 138NLRB 615 (1962).3 See. generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 The Administrative Law Judge inadvertantly failed to conform thenotice with her recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo bargain collectively through represen-tatives of their own choosingTo refuse to do any or all of these things.WE WILL NOT interfere with you in the exerciseof the aforementioned rights. All our employeesare free to become or remain a member ofTeamsters Local 512, or not to become or remaina member of that or any other union.WE WILL NOT question you regarding yourmembership in, sympathies for, or activities onbehalf of Teamsters Local 512, or any otherunion.WE WILL NOT engage in surveillance of yourunion activities or engage in any conduct whichmakes it appear that we are watching your unionactivities.WE WILL NOT discourage membership in theaforesaid or any other labor organization bydiscriminatorily laying off employees or changingthe terms and conditions of employment of ouremployees, or in any other manner discriminatingagainst any employee in regard to the hire, tenure,or any other term or condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed them in Section 7 of theAct.WE WILL give John Grubbs, Theodore Fowler,and L. B. Brannen the pay and any other benefitsthey lost, with interest.AERO CORPORATION401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Thecomplaint ' in this case alleges that during an organization-al campaign by Truckdrivers, Warehousemen and HelpersLocal Union No. 512, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, hereinafter referred to as the Union,among the employees of Aero Corporation, hereinafterreferred to as Respondent or the Company, the latterengaged in surveillance of its employees while engaged in aunion meeting; interrogated employees concerning theirunion activity and the union activity of fellow employees;promulgated an unlawful no-distribution rule; and dis-charged three employees because of their union and/orconcerted activity, thereby violating Section 8(a)(1) and (3)of the National Labor Relations Act, hereinafter referredto as the Act. By its answer, Respondent admitted theformal allegations of the complaint, but denied thecommission of any unfair labor practices.At the hearing of this case before me at Lake City.Florida, on February 7, 8, 9, 14, and 15, 1977, all partieswere afforded full opportunity to participate in theproceeding, to introduce evidence, to examine and cross-examine witnesses, to argue orally on the record, and tosubmit briefs. Oral argument was waived. A brief fromRespondent (no brief was received from the GeneralCounsel) has been duly considered. Upon the pleadings,stipulations of counsel, evidence, including my observationof the demeanor of the witnesses while testifying, and theentire record in the case, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYThe complaint alleges, the answer admits, and I find thatRespondent is engaged at Lake City, Florida, in the repair,overhaul, modification, and fabrication of aircraft andrelated components. During the past year, Respondent hasfurnished to the United States Air Force and Navy servicesof a value in excess of $100,000, and during the sameperiod, received at its Lake City, Florida, plant, directlyfrom points and places outside the State of Florida, goodsand materials valued in excess of $50,000.I find that Respondent is now, and has been at all timesmaterial herein, an employer within the meaning of SectionI Issued December 21, based on charges filed and served October 13.these two dates and all dates hereafter are 1976, unless otherwise indicated.2 Young's Park is a public park owned and maintained by Lake City.The park is a rather large area, the portion thereof involved here beingbounded on the north by DeSoto Street, on the south by Madison Street, onthe east by Fifth Street. and on the west by Seventh Street. The distancebetween DeSoto and Madison Streets is roughly 293 feet. Within that areaare located a large picnic area, restrooms, tennis courts, and a basketballcourt. North of DeSoto Street is another area containing a football field, aboys club, a swimming pool, and a pool house.3 These are the three employees laid off on October I. allegedly fordiscriminatory reasons.4 The foregoing findings are based on a composite of the creditedtestimony of Wheeler. Grubbs, Fowler, and Brannen. Patterson had anentirely different version of this incident, but I am unable to credit histestimony. According to Patterson. the plant worked on Sunday. September2(2) of the Act, engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.It. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTruckdrivers, Warehousemen and Helpers Local UnionNo. 512, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is now, and has been during all times materialherein, a labor organization within the meaning of Section2(5) of the Act.IiL. THE ALLEGED UNFAIR LABOR PRACTICESA. The Events of September 16In late August or early September, the Union beganorganizing Respondent's employees. In furtherance of thisobjective, it arranged a meeting in a picnic area of Young'sPark2on Sunday, September 26, at 2 p.m. At the appointedtime, Union Representative James H. Wheeler and approx-imately 30 employees of the Company had gathered in thepicnic area of the park. They soon discovered thatAssistant Production Manager Leon Patterson, an admit-ted supervisor, was seated in his car parked on DeSotoStreet facing the tennis court area, approximately 150 feetfrom the area where the employees were gathered,observing that area. Among the employees attending themeeting were John E. Grubbs, Theodore Fowler, and L. B.Brannen.3Patterson remained seated in his car for a periodestimated at 30 to 40 minutes and engaged in no activityother than looking into the area where the employees wereassembled. Concluding that Patterson was at the park toengage in surveillance of their union activity, the employ-ees decided to disburse in different directions and resumetheir meeting at a local motel where arrangements werethen made for that purpose. However, of the 30 employeeswho had congregated at the park, only about 21 attendedthe meeting at the motel. When the employees began toleave the park area, Patterson also left. Employee Grubbsfollowed Patterson to the main highway, at which pointPatterson crossed the highway going into a housingdevelopment, and Grubbs turned right heading downtown.According to Grubbs, prior to reaching the main highway,Patterson did not stop anywhere, nor was anyone else inhis car.426, and he was the supervisor on duty. He left the plant and drove acrosstown to his home some 6 to 8 miles distant, where he picked up his son andhis son's friend, and took the two boys to Young's Park to play tennis. Heleft the park about 12:45 p.m., and returned to the plant where he remaineduntil the appointed time to pick up the boys between 2 and 2:30 p.m. Hereturned to the park about 2:30, parked headed toward the tennis area, andscanned the area, but not seeing the boys, waited there for about 10 minuteswatching for them. He finally saw two boys across the park on MadisonStreet, a distance of approximately 300 feet, on skateboards. Thinking thismight be his son and his son's fnend, he went to the area, picked up theboys, and took them home, leaving the park at approximately 3 p.m.According to Patterson, while waiting for the boys he saw a group ofabout a dozen people in the picnic area where company employees hadcongregated, but did not recognize anyone. He gave three reasons fornonrecognition: (I) that he was not interested in the group, but was intenton watching for the boys; (2) that he knew employees only from their attire402 AERO CORPORATIONB. The Events of September 29Louis Menendez, Respondent's vice president in chargeof operations, admitted that he learned of the unionactivity at the plant on Monday, September 27. He testifiedthat such information was given to him by one of his plantsupervisors, but claimed not to be able to recall the nameof the supervisor who did so. Early in the afternoon ofSeptember 29, all employees were told to leave their jobsand assemble at hangar I, where Company PresidentGurnon made a speech. Approximately 500 to 600employees were assembled to hear the speech. Gurnonprefaced his remarks by saying that a speech had beenprepared for him and that he had to read it without change,and that, as a result, he could not say what he reallywanted to. Gurnon then told the employees in substancethat they should consider the Company's side of thequestions as well as the Union's side, and to stick bywhatever decision they made.5Later during the afternoon of September 29, JohnBrooks, admitted supervisor of quality control, approachedemployee Grubbs while the latter was at work, and askedthat Grubbs accompany him outside the building for atalk. Outside the building, Brooks asked Grubbs what wasgoing on with the Union. Grubbs professed not to knowwhat Brooks was talking about. Brooks then asked Grubbshow many employees had signed union cards and whetherthe Union was going to be at the gate the next day. Grubbsreplied that he did not know and that the next day allwould see whatever happened. Grubbs then returned to hiswork.6C. The Events of September 30On September 30, officials of the Union distributedliterature at the plant gate. As Grubbs was leaving theplant at the end of that day he stopped at the gate todeliver to the union agent some authorization cards onwhich he had obtained signatures. At that time the unionagent gave Grubbs some leaflets asking Grubbs to havethem posted on the employee bulletin board in the plant.7The following morning, before the starting hour of 8 a.m.,in the plant where they dressed differently from the way they would dresswhen they came to the park; and (3) that with his impaired vision, eventhough he wears corrective glasses, he is unable to distinguish features at adistance beyond 40 feet. Patterson did not explain how, in view of hisclaimed impaired vision. he could distinguish two boys on skateboardsacross the park on Madison Street. a distance of approximately 300 feet. Asindicated. I do not credit Patterson's explanation for his presence at the parkon September 26. On the contrary, my consideration of the entire recordconvinces me that Patterson was at the park on the occasion in question forthe purpose of observing the union activity of Respondent's employees.I The General Counsel makes no contention that anything Gurnon saidin his speech violated the Act.8 These findings are based on the admission of Brooks and the creditedtestimony of Grubbs. Brooks admitted that he had a conversation withGrubbs outside the hangar. but recalled that it took place on September 28.According to Brooks, as a result of his visit to Grubbs' father, who had beenhis friend for many years. he called Grubbs out of the plant to inquire whyGrubbs had left the farm. and in this conversation he asked how things weregoing. Grubbs replied, very well. They had about 30 percent signed up.Brooks then asked when things were going to start to happen and Grubbsreplied just watch the gate. I perceive no logical reason why an officialwould invite an employee for a private conversation away from the workarea just to make such a mundane and casual inquiry as to why he stoppedfarming. Nor am I able to believe that Grubbs, who participated in attemptsGrubbs posted copies of the leaflet on the bulletin board inhangar 2 and on another bulletin board across from hangar2. Both bulletin boards are maintained for the use ofemployees to post notices of a personal nature, such asliving quarters for sale or rent, or personal items thatemployees might wish to buy or sell. As Grubbs wasreturning to hangar 2 from the second bulletin board, heobserved Billie Putman, whom I find to be a supervisorwithin the meaning of the Act,8removing the leafletsposted on the bulletin board in hangar 2. Thereupon,Grubbs posted another copy in that location but Putmanalso took that one down. Grubbs then posted a copy of theleaflet on his toolbox9which was kept near his workstation. There is no evidence that Putman made anystatement while engaging in these leaflet removal actions.The evidence also shows that copies of the leaflet wereposted on the toolboxes of other employees and at leastone copy was posted on a cowl rack,?O but there is noevidence as to when, by whom, or under what circum-stances they were posted. During the afternoon of October1, Navy Project Manager Gaylon Roberts and NavyProject Supervisor John Lassiter, came through the plantwhile the employees were at work and, observing theleaflets posted on the cowl rack and toolboxes, Robertsasked employee Brannen, according to the latter, if heknew who posted the leaflets. Brannen replied that he didnot. Roberts then stated that employees were not supposedto post any material without permission.iIEmployee rules promulgated by the Company anddistributed to all employees at the time of hire contain thefollowing rule:No solicitation of any kind will be allowed on workingtime without special permission. Distributions ofliterature of any kind will not be allowed in anyworking area on Company property.D. Events of October IEarly in the afternoon of October 1, employees Grubbsand Brannen, who were assigned to station 13 on the Navyline, and Fowler, who was regularly assigned to station 13,to keep union activity secret, would, in reply to a general question as to howthings were going, volunteer that the Union had signed cards from 30percent of the employees, or would volunteer the prediction that therewould be union activity at the gate.7 The leaflet, in evidence as G.C. Exh. 2, is dated September 30, is on theUnion's letterhead, and is addressed to Respondent's employees, askingthem to attend a meeting to be held at the City Hall in Lake City at 2 p.m.on Sunday, October 3, for the purpose of answering any questionsemployees might have regarding the Union. At the bottom of the page inlarge letters appears the legend "Please Post On Bulletin Board."8 The evidence shows that Putman supervised the employees in theelectrical shop.9 The toolbox is a large red box on wheels. The contrast of the whiteleaflet on the red box caught the attention of a number of people, employeesand representatives of management, who stopped to look at it.10 This is a rack in the work area where cowls are stored after beingremoved from the plane.il Roberts testified that on this occasion he was in the plant, andremarked, "Who in the hell is posting all those posters," and that Brannen.who was standing close by, remarked that he did not know. Roberts claimsthat his remark was general and not directed to any particular person anddenied that he made any statement regarding the necessity for the consentof management for the posting of any matenal. For reasons hereafter stated,I find it unnecessary to resolve the conflict.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut who was then temporarily working on what Respon-dent calls the commercial project, were informed byRoberts that they were being laid off because of lack ofwork, but that as soon as sufficient work became available,probably in about 2 to 4 weeks, they would be recalled towork. Each was in fact recalled to work during the firstweek of December. According to Roberts and PersonnelDirector Barbara Kuhn, layoffs are made by stationseniority and the seniority list received in evidence withoutobjections shows that Grubbs, Brannen, and Fowler werethe least senior at station 13 on the Navy line. Respondentcontends that the layoffs were made necessary by the factthat there was no work available at station 13 on the Navyline.Before detailing the evidence relating to the necessity forthe layoff, some background evidence is required for anunderstanding of Respondent's operations. As heretoforestated, Respondent is engaged in the overhaul and repair ofC-130 aircraft. The greatest portion of the work is for theUnited States Government pursuant to separate contractswith the Navy and Air Force, but it also does so-calledcommercial or civilian work, which is work being doneprincipally for the governments of Colombia and Peru. TheNavy, Air Force, and commercial contracts are performedon separate lines and each line has designated stations. Forexample, there is a station 13 on the Navy line and astation 13 on the Air Force line, but these stations do notnecessarily perform the same operation on the planes.When a plane arrives at Respondent's plant for work it isassigned a sequence number, such as C-52, C-53, etc., andif it is a United States Government plane it is assigned tothe appropriate Navy or Air Force line.Station 13 on the Navy line is physically located inhangar 2, which hangar can accommodate four planes.12The work performed at station 13-Navy involves theinspection and replacement, if necessary, of any hoses inthe engine; a check for any visibly damaged parts; removalof the props which are sent out for any necessary repair;and the removal of the engine, if necessary. This involvesdisconnecting all hoses and cables. The actual repair workon engines is usually performed at station 19-Air Force.After any necessary repairs the engine and props arereturned to station 13 for installation by station 13employees. If the repair order calls for the removal of thewings, the outboard engines must be removed, even thoughsuch removal might not otherwise be necessary. The workof actually removing and reinstalling the wings is generallydone by a night crew.i3Station 13 employees reinstall anyengines that have been removed from the planes andcoordinate the controls with the cockpit.In August and early September, the crew of station 13-Navy consisted of seven employees: Supervisor Lassiter,Leadman Glenn Barrick and five assembly mechanics,12 Hangar I is also utilized for Navy work and can accommodate threeplanes. Hangar 3 is used only for painting. Hangars 5 and 6 are used forwork on Air Force and foreign planes.13 For reasons of safety, it is prudent to remove and reinstall wings attimes when as few people as possible are in the area.14 According to Roberts, five other persons were transferred from theNavy line to the commercial line from stations other than station 13. Therecord does not identify those stations, nor does the complaint make anyreference to those five employees.15 Menendez had a slightly different version of these events. AccordingBradley, Brannen, Douglas, Fowler, and Grubbs. Accord-ing to Roberts, it came to his attention that the volume ofwork on his line was diminishing and he raised this subjectat a production meeting held on September 20. When JohnWilliams, program manager for the commercial line,announced he could use the surplus personnel, Roberts, onthe following day, transferred Douglas and Fowler to thecommercial line.'4Williams reported, at a meeting heldabout the middle of the week of September 27-Wednes-day was September 29-that his manpower was over hisbudgeted allotment. Menendez, who was present, statedthat he "would try to work out something and he'd getback with us as soon as possible and tell us what to do." OnFriday, October 1, Menendez issued instructions for thelayoff of the three employees from station 13.15To support its contention that the layoffs here involvedwere motivated solely by economic considerations, Re-spondent relies basically upon the testimony of Roberts,Lassiter, and Respondent's Exhibit 8, which is a compila-tion logging the movement of aircraft through the facility.Roberts testified in essence that at the time of the layoffthere were only two aircraft in hangar 2 to be worked on,one nearing completion and the other there for a wingmodification which would take approximately 90 days,which would leave ample time for the reduced crew toperform the other functions required. The testimony ofLassiter in this respect is substantially in accord with thatof Roberts. 6The September 21 transfer of Douglas and Fowler to thecommercial project left three assemblers in station 13. OnOctober 1, Fowler was, for purposes of layoff, returned tostation 13 and three assemblers were laid off. Thus, afterOctober 1, the working crew of station 13 consisted of theleadman and one assembler. The evidence shows that theleadman, prior to the layoff, did no work with his tools. Hisjob was to schedule the work at his station, assign the workto the men, and see that they performed their dutiesproperly. After the layoff, he was required to work as anassembler, which permitted no time for other duties.Respondent's Exhibit 8 shows the date each aircraftarrived at Respondent's facility and the number of dayswhich elapsed between the arrival of a given aircraft andthe arrival of the next one. It starts with aircraft sequencenumber C-39, which arrived on September 25, 1975, andends with sequence number C-61, which arrived December27, 1976. The compilation does not reveal, nor is there anyother evidence to show, how long each plane remained onRespondent's premises, nor what work was to be per-formed on the respective planes. For the entire period theaverage number of elapsed days between each arrival was21.8 days. From the time of the layoff on October I toDecember 27, 1976, the last arrival shown by Respondent'sto Menendez, he told his production manager a week or two before OctoberI that the transfer of people to commercial would not solve the problem andthat a layoff was necessary. Menendez further testified that he made thedecision for the layoff. on September 29, after discussion with CompanyPresident Gumon. The latter did not testify.16 Lassiter went on sick leave on October 8, was absent from work forabout 6 weeks, and at the time of the hearing had not resumed supervisionof the Navy project. In his absence Wendell Winko served as supervisor ofNavy project station 13, of the power plant department at Air Force projectstation 13. and of the commercial project.404 AERO CORPORATIONExhibit 8, a total of five planes were delivered toRespondent's plant.'7The average elapsed time betweensuch deliveries was 20.4 days. For the last five planesdelivered to Respondent prior to the layoff"' the averageelapsed time was 25.8 days.The evidence introduced by the General Counsel,however, shows considerably more. Leadman Barrickcredibly testified 9 that it was his duty to schedule thework at station 13 and to assign the men to do it; that onOctober I he observed no surplus of men at station 13,having lost two men on September 21 by reason of thetransfers to the commercial project; that at the time of thelayoff there were three planes in the hangar, sequencenumbers C-52, C-54, and C-55; that the C-52 had nowings on it, which meant that the two other engines had tobe installed and rigged when the wings were reinstalled;that the C-54 had an engine sitting on the dock to be sentout for work and then reinstalled and rigged; that work onthe C-55 had to await reinstallation of wings and the returnof engines before further work could be done; that the C-56, which arrived at Respondent's premises on September21, was brought into the hangar on October 7; that duringthe week following the layoff his crew consisted of only oneman and himself and both were very busy, there being agreat deal of work; that on the following Saturday andSunday engines and propellers were installed on the C-52and four were removed from the C-56 by employees fromstation 19, at overtime rates, work which ordinarily wouldhave been performed by station 13 employees and thatsuch assignment of station 19 employees at overtime rateshad never occurred before; and that the engines wereremoved from C-56 and later reinstalled by station 19personnel, also work which in the past had been performedby station 13 employees. Even Supervisor Winko admittedthat had station 13 been at full strength such personnelwould have been assigned to do all this work except for theactual work on the internal parts of the engine and theremoval, overhaul, and reinstallation of the wings.The evidence further shows that on October I Respon-dent laid off five employees, all from station 27, in additionto the three involved in this proceeding. Although thecomplaint herein does not allege that the layoff of the fiveemployees from station 27 was discriminatorily motivat-ed-and I make no findings in that regard-it is relevantto note that the five employees laid off from station 27 wererecalled to work about 3 weeks after their layoff.20Equallysignificant is the conversation between Supervisor Brooksand Supervisor Winko in late October, which was over-heard by employee Deloach. As heretofore stated, Winkosucceeded Lassiter as supervisor of station 13. About 3 or 417 This was on October 12. October 26, November 16, December 8. andDecember 27. The last plane delivered prior to October 12 was delivered onSeptember 21.'1 These were delivered on June 10, June 30, July 30. August 25, andSeptember 21. The last plane delivered prior to June 10 was May 12.19 In all areas where the testimony of Roberts and Lassiter conflicts withthat of Barrick. I credit the latter, because he impressed me as the morecredible witness.20 Based on the uncontradicted and credited testimony of Jean Deloach.21 Based on the credited testimony of Deloach and the admissions ofBrooks. Winko admits that Brooks asked him if he was going to recall themen from station 13, but claims that his answer was that he had no authorityto do so, and that he would not have them working for him again. He claimsweeks after the October I layoff, Brooks asked Winkowhen the three men laid off from station 13 were going tobe recalled to duty. Winko replied, "Those people arenever gonna work for me again."21IV. CONTENTIONS AND CONCLUSIONSA. The 8(a)(1) AllegationsThe mere presence of management officials at a publicplace where the Union happens to be meeting, withoutmore, establishes neither surveillance nor a reasonablebasis for an impression of surveillance in the minds ofemployees in attendance at the meeting.22To establish theviolation it must be found that the presence of themanagement representative at the location was not for alegitimate purpose or that it was for the purpose ofobserving the meeting. Having discredited Patterson'saccount of his actions on September 26, his reason for sucha lengthy absence from the plant in the middle of a daywhen he was the official in charge, and his explanation forhis presence at Young's Park, I can only conclude, andtherefore find, that his purpose in being at Young's Park onthe occasion involved was to engage in surveillance of theunion activities of Respondent's employees,23and that hein fact did so. That an employer's surveillance of the unionactivities of his employees is unlawful is too well settled torequire the citation of authority. I find that Respondentthereby violated Section 8(a)( 1) of the Act.The interrogation of employee Grubbs by SupervisorBrooks, I find and conclude, violated Section 8(a)( ) of theAct. The Board has frequently held that interrogation withrespect to the union attitudes and sympathies of employ-ees, without a legitimate purpose and adequate assurancesagainst reprisal, which is the situation disclosed by thisrecord, is inherently coercive, and hence violates Section8(a)(1) of the Act.24The evidence fails to establish that Respondent promul-gated an unlawful no-distribution rule which required that,in the future, all material posted or distributed must beapproved by Respondent, as alleged in paragraph 5(d) ofthe complaint. I find that the incident involving the postingof the notice of a union meeting on the various toolboxesand racks was no more than the lawful enforcement ofRespondent's valid rule25 which prohibits distribution ofliterature in work areas of the plant. The evidence leaves nodoubt that the toolboxes and racks to which the unionnotices were attached were all in a work area of the plant.Even assuming that the bulletin board is not in fact a workarea, and that Respondent could not lawfully prohibit theposting of the union notice thereon, the mere act ofhe made the latter remark because he did not want inexperienced menworking for him. He admitted that he had no knowledge as to the experienceof the men involved. To the extent that Winko's testimony conflicts withthat of Deloach and Brooks, I do not credit him.22 Atlanta Gas Light Co.. 162 NLRB 436. 438 (1966).23 A fact finder clearly may reJect even the uncontradicted testimony of awitness and find that the fact is that which the witness denies. See N. LR.B.v. Walton Manufacturing Co., 369 U.S. 404, 408 (1962). In the instant case.however. Patterson's testimony does not stand wholly uncontradicted.24 J.D.B., Inc., d/b/a Jim Bradle,'s Bucks Co. Country House, 223 NLRB1163 (1976); Airborne Freight Corporation, 229 NLRB 1141 (1977).25 Stoddard-Quirk Manufacturing Co., 138 NLRB 615. 621 (1962).405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremoving the posted material does not constitute apromulgation of a rule absent some pronouncement orreprimand in connection therewith. Further, there is noallegation in the complaint that such removal was adiscriminatory application of a valid rule, a matter whichwas neither raised nor litigated.Accordingly, I recommend that this allegation of thecomplaint be dismissed.Further, because I find no evidence in the record toestablish that Production Manager Roberts, on or aboutOctober I, interrogated an employee concerning his unionactivity or the union activity of other employees, as allegedin paragraph 5(c) of the complaint, I shall recommend thatsaid allegation also be dismissed.B. The 8(a)(3) AllegationsUpon 'onsideration of the entire record, I am convinced,and therefore find and conclude, that Respondent's layoffof Grubbs, Fowler, and Brannen on October I wasdiscriminatorily motivated. The General Counsel provedthe classic indicia of a discriminatorily motivated layoffwhen he established that the tenure of employment ofadmittedly satisfactory employees was affected withoutprior warning or notice hard upon discovery that suchemployees were engaged in protected union activity. Aprima facie case having been established, the burden ofproving a lawful motive for such action then shifts toRespondent.26To carry this burden of evidence Respon-dent relies upon the compilation of aircraft arrival recordsand the testimony of Roberts and Lassiter to the effect thatavailable work had diminished to the point that a layoff ofthe men was a matter of economic necessity.The exhibit previously referred to does not show thenecessity for the layoff. All the compilation shows is thedate each plane arrived at Respondent's plant and theelapsed time between the arrival of a given plane and thearrival of the next one. The exhibit shows neither thenature and quantity of work to be performed on a givenplane nor the period of time the plane remained atRespondent's plant. There is testimony that each worksection receives a specific manpower budget as part ofRespondent's cost control recordkeeping. Certainly, wherethis type of record is kept, in a plant the size of the oneinvolved herein, extensive production records must alsohave been maintained from which the flow, type, andvolume of work for any given period could be determined.No such records were presented by Respondent, nor wasany reason advanced for not producing them. In thisposture, the language of the Supreme Court in InterstateCircuit Inc. v. United States, 306 U.S. 208, 226 (1939), isparticularly pertinent. The Court there said, "The produc-tion of weak evidence when strong is available can leadonly to the conclusion that the strong would have beenadverse." And the Board has frequently held that the26 See J. J. Gumberg Co. and Pennley Park South, Inc., 189 NL.RB 889,890(1971).27 Tabulating Card Compan)y Incorporated, 123 NLRB 62, 73 (1959); NewEngland Web, Inc., National Webbing Inc., et al.. 135 NLRB 1019, 1025(1962); Morrison Motor Freight. Inc., 137 NLRB 933, 939 (1962).28 Joseph J. Lachniet d b a Honda of Haslet, 201 NLRB 855, 867 (1973).29 As the Court of Appeals for the Ninth Circuit stated the principle inShattuck Denn Mining Corporation v. N.L. RB.. 362 F.2d 466, 470 (1966):failure to introduce available business records to supportan economic defense makes the defense suspect.27The testimony of Roberts and Lassiter regarding thevolume of work available at station 13 is substantiallycontradicted by that of Barrick. As heretofore set forth, insuch areas of dispute I have credited Barrick, which initself leaves the defense unsubstantiated. But, even if thetestimony of Roberts and Lassiter stood uncontradicted,Respondent's case would not be advanced, for the trier offacts is not required to accept without question theuncorroborated evidence of Respondent's agents thatreduced business made the layoff necessary. The bestevidence to establish that fact is, as heretofore indicated,Respondent's books and records, and these were notpresented.28Having concluded that Respondent has failed to estab-lish economic considerations as its motive, and havingfound that the General Counsel has presented a primafaciecase of a discriminatory motive, I conclude29and find thatGrubbs, Fowler, and Brannen were laid off because oftheir assistance to, and support of, the Union and, hence,the layoffs violated Section 8(aX3) and (1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I state the following:CONCLUSIONS OF LAW1. The Respondent, Aero Corporation, is an employerwithin the meaning of Section 2(2) of the Act, and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, Truckdrivers, Warehousemen and Help-ers Local Union No. 512, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By engaging in surveillance of the union activities ofits employees, and by interrogating employees with respectto their union activities and sympathies, Respondentinterfered with, restrained, and coerced its employees in theexercise of rights protected by Section 7 of the Act, andthereby engaged in, and is engaging in, unfair laborpractices proscribed by Section 8(aX I) of the Act.4. By discriminating in regard to the hire, tenure, andother terms and conditions of employment of JohnGrubbs, Theodore Fowler, and L. B. Brannen because oftheir assistance to and support of the Union, therebydiscouraging membership in the Union, Respondentengaged in, and is engaging in, unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act.5. Except to the extent set forth in Conclusions of Law3 and 4, above, the General Counsel has failed to prove bya preponderance of the evidence that Respondent engagedin any unfair labor practice alleged in the complaint.If he Ithe trier of fact] finds that the stated motive for a discharge isfalse, he certainly can infer that there is another motive. More thanthat, he can infer that the motive is one that the employer desires toconceal-an unlawful motive-at least where. as in this case, thesurrounding facts tend to reinforce that inference.406 AERO CORPORATIONORDER30The activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that Respondent interfered with, re-strained, and coerced its employees in the exercise of rightsprotected by Section 7 of the Act, and discriminatorily laidoff three employees, I shall recommend that it be requiredto cease and desist from such conduct and take affirmativeaction designed and found necessary to effectuate thepolicies of the Act. The unfair labor practices found beingof a character which go to the very heart of the Act, anorder requiring Respondent to cease and desist from in anyother manner infringing upon employee rights is warrant-ed, and I shall so recommend. N.L.R.B. v. Entwistle Mfg.Co., 120 F.2d 532 (C.A. 4, 1941): California Lingerie, Inc.,129 NLRB 912 (1960).Having found that Respondent discriminatonly laid offJohn Grubbs, Theodore Fowler, and L. B. Brannen, I shallrecommend that Respondent be required to make each ofthem whole for any loss of earnings suffered by reason ofthe discrimination against them, by paying to eachemployee a sum of money equal to the amount saidemployee would have earned as wages from October to thedate said employee was recalled by Respondent, less thenet earnings of that employee during that period, the sameto be computed in accordance with the Board's formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and shall bear interest at the rate of 6 percent per annum asprovided in Isis Plumbing & Heating Co., 138 NLRB 716(1962). A requirement for reinstatement is not recommend-ed as the record shows that each employee was recalled byRespondent in early December. Respondent will berequired to restore to them any seniority or otheremployment benefits lost by reason of the discriminatorylayoffs. It will also be recommended that Respondent berequired to preserve and, upon request, make available toauthorized agents of the Board, all records necessary oruseful in determining compliance with the Board's Order,or in computing the amount of backpay due.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.The Respondent, Aero Corporation, Lake City, Florida,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees regarding their membershipin, sympathies for, or activities on behalf of, Truckdrivers,Warehousemen and Helpers Local Union No. 512, affili-ated with International Brotherhood of Teamsters, Chauf-feurs, Warehousemen Helpers and of America, or anyother labor organization of its employees.(b) Engaging in surveillance of the union activities of itsemployees, or in any conduct which can reasonably becalculated to convey to its employees the impression thattheir union activities are under its surveillance.(c) Discouraging membership in the aforesaid or anyother labor organization of its employees, by discriminato-rily laying off employees, or changing the terms andconditions of employment of its employees, or in any othermanner discriminating against any employee in regard tothe hire, tenure, or any other term or condition ofemployment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action found neces-sary and designed to effectuate the policies of the Act:(a) Restore to John Grubbs, Theodore Fowler, and L. B.Brannen any seniority or other employment benefits lostby reason of their layoff, and make them whole for any lossof earnings they severally suffered, in the manner set forthin the section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plant in Lake City, Florida, copies of theattached notice marked "Appendix."31 Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by an authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.31 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE407 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that paragraphs 5(c) and (d) ofthe complaint herein be, and the same are, herebydismissed.408